Filing Date: 11/19/2019
Claimed Priority Date: 05/24/2018 (Divisional of 15/988,453 now PAT 10,529,802)
    09/14/2017 (CIP of 15/704,458 now PAT 10,218,346)
Applicants: Mizan et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 12/18/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s election with traverse of Species 5, reading on Fig. 8, in the reply filed on 12/18/2020, is acknowledged. Applicant indicated that claims 1-4 and 6-12 read on the elected Species. The examiner agrees.
With regards to the Species restriction between Species 1-5, the traversal is on the grounds that there “would not be an undue search and examination burden”. This is not found persuasive. However, in the interest of compact prosecution, the examiner has reconsidered the restriction requirement between species 1-5, as set forth in the Office action mailed on 12/07/2020. The restriction requirement is hereby withdrawn. Accordingly, pending in this application are claims 1-12.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, and 21-23 of U.S. Patent No. 10,529,802.

Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent, and is a broader statement of the invention for which the patent was granted.
Claims 9 and 21 of patent No. 10,529,802 anticipates claim 1 of the instant invention.
Claims 9 and 21 of patent No. 10,529,802 anticipates claim 2 of the instant invention.
Claims 1-3 of patent No. 10,529,802 anticipates claim 5 of the instant invention.
Claims 9 and 21 of patent No. 10,529,802 anticipates claim 6 of the instant invention.
Claims 9, 21, and 22 of patent No. 10,529,802 anticipates claim 7
Claims 9, 21, and 23 of patent No. 10,529,802 anticipates claim 8 of the instant invention.
Allowable Subject Matter













Claims 3, 4, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose semiconductor structures comprising lateral GaN transistors having circuit-under-pad (CUP) (a.k.a., bond pad-over-active (BPOA)) configurations, and having some aspects similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814